ORDER GRANTING PETITION FOR REHEARING WITHOUT ORAL ARGUMENT AND WITHDRAWING AND SUBSTITUTING OPINION
PER CURIAM:
The court grants the appellants’ petition for rehearing without oral argument in the above referenced case. It is *457hereby ordered that Opinion No. 2835 be withdrawn and the following opinion be substituted.
/s/ Ralph King Anderson, Jr., J.
/s/ Thomas E. Huff, J.
/s/ William L. Howard, J.
HOWARD, Judge:
In this workers’ compensation action, Abbeville County School District # 60 and the South Carolina School Board Self Insurance Trust Fund (referred to collectively as “the School District”) appeal the circuit court’s order affirming the full commission’s finding that Ronald Aughtry suffered a compensable injury. We reverse.1
I. FACTS
Aughtry was employed by the School District as an assistant principal at Abbeville High School. On the morning of February 10, 1995, Aughtry received a telephone call at his home from the school’s principal. The principal informed Aughtry that the school’s opening would be delayed two hours due to icy weather. However, the principal told Aughtry that the delay did not apply to school administrators and that he was expected to arrive at his regular time, which was 7:30 a.m. Aughtry knew that administrators were required to arrive at their normal times despite weather delays for students and other employees because of a similar delay five years earlier.
Aughtry was injured in a single car accident while driving to work that morning. On that day, he traveled the same route to school that he used every other day.2 According to Augh*458try, he drove into a patch of ice on the road just before he reached the school, went into a skid, went airborne over an embankment, and ultimately landed on the school’s practice football field. As a result, he suffered injuries to his back and subsequently retired from the School District.
Aughtry was driving his personal car to work on the day the accident occurred. He was not reimbursed for driving his personal car to and from work.
The single commissioner denied Aughtry’s claim for workers’ compensation. The commissioner concluded Aughtry did not sustain an injury by accident arising out of and in the course of his employment because the going and coming rule applied and none of the exceptions to the rule were satisfied. The full commission reversed, finding Aughtry “sustained a compensable injury ... while on the employer’s premises [and] was exposed to inherent danger being called into work while teachers had a two hour delay because of icy roads.” The circuit court affirmed the full commission.
II. DISCUSSION
The School District contends the circuit court erred in affirming the full commission’s finding that Aughtry is entitled to workers’ compensation. We agree.
Findings of the full commission will be set aside only if unsupported by substantial evidence. Medlin v. Upstate Plaster Serv., 329 S.C. 92, 495 S.E.2d 447 (1998). “Substantial evidence is evidence which, considering the record as a whole, would allow reasonable minds to reach the conclusion that the administrative agency reached.” Id. at 95, 495 S.E.2d at 449.
For an injury to be compensable under the Workers’ Compensation Act, it must be caused by an accident, and arise out of and in the course of employment. S.C.Code Ann. § 42-1-160 (Supp.1997). The well established going and coming rule states: “an employee going to or coming from the place where his work is to be performed is not engaged in perform*459ing any service growing out of or incidental to his employment, and therefore, an injury suffered by accident at such time does not arise out of and in the course of his employment.” Daniels v. Roumillat, 264 S.C. 497, 500-01, 216 S.E.2d 174, 176 (1975). However, there are five recognized exceptions to the going and coming rule which, if satisfied, establish compensability for an employee’s injuries. These are:
(1) Where, in going to and returning from work, the means of transportation is provided by the employer, or the time that is consumed is paid for or included in the wages;
(2) Where the employee, on his way to or from his work, is still charged with some duty or task in connection with his employment;
(3) Where the way used is inherently dangerous and is either (a) the exclusive way of ingress and egress to and from his work; or (b) constructed and maintained by the employer;
(4) That such injury incurred by a workman in the course of his travel to his place of work and not on the premises of his employer but in close proximity thereto is not compensable unless the place of injury was brought within the scope of employment by an express or implied requirement in the contract of employment of its use by the servant in going to and coming from his work; or
(5) Where the employee sustains an injury while performing a special task, service, mission, or errand for his employer, even before or after customary working hours, or on a day on which he does not ordinarily work.
Medlin, supra; Bickley v. South Carolina Elec. & Gas Co., 259 S.C. 463, 192 S.E.2d 866 (1972); Sola v. Sunny Slope Farms, 244 S.C. 6, 135 S.E.2d 321 (1964).
A.
The full commission found that Aughtry sustained an injury “while on the employer’s premises” and, therefore, the going and coming rule did not apply. We conclude this was error.
The going and coming rule clearly applies to preclude compensation in Aughtry’s case because the accident occurred *460on a public road while he was going to the place where his work was to be performed. See Daniels, swpra. The only connection with his employer’s premises is the fact that his car ultimately landed on the practice football field. The final resting place of the car was purely fortuitous. This is not sufficient to take these circumstances out of the going and coming rule.
However, even if the accident is deemed to have occurred on the employer’s premises, such that the going and coming rule is inapplicable, there is no substantial evidence to support a finding that Aughtry’s accident arose out of and in the course of his employment.
“An injury arises out of employment when there is apparent to the rational mind, upon consideration of all the circumstances, a causal relationship between the conditions under which the work is to be performed and the resulting injury.” Rodney v. Michelin Tire Corp., 320 S.C. 515, 518, 466 S.E.2d 357, 358 (1996).
The day of the accident was a regularly scheduled school day for Aughtry. Additionally, he was reporting at his usual time and to his usual place of work. The only difference between this day and every other school day was that the school’s opening was delayed for two hours due to inclement weather. However, this delay only applied to students and some of the school’s employees. Aughtry, along with the other school administrators, was expected to arrive at the normal time.
Simply put, these facts do not establish a causal relationship between Aughtry’s employment and the resulting injury. Furthermore, any connection between Aughtry’s accident and his employer’s premises is irrelevant for purposes of determining whether the accident arose out of his employment because “[a]n accidental injury is not rendered compensable by the mere fact that it occurred on the employer’s premises. To so hold, would be to abandon the requirement that an accident bear some logical causal relation to the employment.” Bright v. Orr-Lyons Mill, 285 S.C. 58, 60, 328 S.E.2d 68, 70 (1985).
*461“An injury occurs in the course of employment ‘when it occurs within the period of employment at a place where the employee reasonably may be in the performance of his duties and while fulfilling those duties or engaged in something incidental thereto.’ ” Baggott v. Southern Music, Inc., 330 S.C. 1, 5, 496 S.E.2d 852, 854 (1998).
Aughtry’s accident occurred before he arrived at school to begin the day’s work and not during a period of his employment. The accident occurred on a public road at a time when he was not engaged in the performance of any work related duties. Therefore, the accident did not occur in the course of employment.
Furthermore, the “in the course of’ prong cannot be satisfied by reason of the fact that Aughtry’s car ultimately landed on the practice football field. We recognize there is a long standing rule that “ ‘[i]f the employee be injured while passing, with the express or implied consent of the employer, to and from his work by a way over the employer’s premises, ... the injury is ... in the course of the employment as much as though it had happened while the employee was engaged in his work at the place of its performance.’ ” Bright v. Orr-Lyons Mill, 285 S.C. 58, 60, 328 S.E.2d 68, 70 (1985) (quoting Eargle v. South Carolina Elec. & Gas Co., 205 S.C. 423, 430, 32 S.E.2d 240, 243 (1944)). The employee in Bright was shot while walking to his car in the employer’s parking lot after his work shift ended. The supreme court found that the accident occurred in the course of employment by virtue of it happening while the employee was passing over the employer’s premises coming from work.
However, unlike the facts in Bright, Aughtry was not injured while walking or driving across his employer’s property. The practice football field was not a “way” upon which he was “passing” to and from work.
B.
The full commission additionally found that even if the going and coming rule applied, the facts of Aughtry’s case fell within the inherently dangerous exception and, therefore, *462his injuries were compensable. We conclude this was also error.
Even assuming that icy public roads are inherently dangerous, there is no substantial evidence to support the finding that the public road used by Aughtry was either (a) the exclusive way of ingress and egress to and from his work, or (b) constructed and maintained by the employer. See Medlin, supra. The road used by Aughtry was public and obviously not constructed and maintained by the School District. Furthermore, the road used by Aughtry was not the exclusive way of ingress and egress to and from his work.
The meaning of the word “exclusive” is clear and unambiguous. “Exclusive” means “single” or “sole.” Black’s Law Dictionary 564 (6th ed. 1990); Webster’s Third New Int’l Dictionary 793 (1986). Our supreme court, when first expressing the inherently dangerous exception, used the words “sole” and “exclusive” synonymously. Gallman v. Springs Mills, 201 S.C. 257, 263, 22 S.E.2d 715, 718 (1942) (“Where the way used is the sole and exclusive way of ingress and egress.... ”). Some states apply the inherently dangerous exception “when the off-premises route, while not the exclusive means of access, [is] the ‘usual’ or ‘expected’ or ‘regularly used,’ ‘normally used,’ or ‘habitually used’ route, or the route used by almost all of the employees.” 1 Arthur Larson & Lex K. Larson, Larson’s Workers’ Compensation Law § 15.13(f) (1998) (emphasis added) (summarizing the differing standards used in other states). However, our supreme court has required that the way used be “exclusive” and we have no authority to modify this rule.
In Aughtry’s case, there is no dispute that the road he traveled on the day of his accident was not the exclusive way of ingress and egress to and from his work. Thus, the inherently dangerous exception does not apply.
C.
In his brief, Aughtry argues that the fourth exception to the going and coming rule is also applicable to his case because the accident occurred “in close proximity to the school [and], therefore, was brought within the scope of employment by [an] express or implied requirement that [he] use the public *463highway in driving to the public school.” This exception was not relied upon by the full commission in granting compensation but was addressed by the single commissioner. Nonetheless, this argument is wholly without merit. See Howell v. Pacific Columbia Mills, 291 S.C. 469, 473, 354 S.E.2d 384, 386 (1987) (“There would be nothing to prevent [appellant’s] line of reasoning from being extended to mean that since all employees must leave home in order to come to work, coming to work is an implied requirement of their employment. All accidents occurring on the way to work are compensable. This kind of reasoning would permit the exceptions to swallow the rule.”).
III. CONCLUSION
The going and coming rule is clearly applicable to Aughtry’s case. He was injured while going to his employment and none of the five recognized exceptions apply. Additionally, even if the accident is deemed to have occurred on the employer’s premises, such that the going and coming rule is inapplicable, there is no substantial evidence to support the finding that Aughtry’s accident arose out of and in the course of his employment. Thus, his injuries are not compensable.
For the foregoing reasons, the circuit court’s order affirming the full commission’s finding of compensability is
REVERSED.
HUFF, J., concurs.
ANDERSON, J., dissents in a separate opinion.

. We decide this case without oral argument pursuant to Rule 215, SCACR.


. The dissent asserts as fact that "[t]he road used [by Aughtry] was the direct route from his home to the school” and any other route would have been "circuitous.” However, this finding was not made below and nothing in the record supports this assertion. The only relevant evidence appearing in the record is the following testimony:
[Counsel for School District
On February 10, 1995 you were on your way to work traveling the same route you *458travel every morning when you go to school regardless of the weather conditions, correct?
[Aughtry]
That is correct.